IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


ESTATE OF GLORIA DECKARD, DAVID   : No. 651 MAL 2015
I. GRUNFELD, ADMINISTRATOR AD     :
LITEM, T/A BEER HUT,              :
                                  : Petition for Allowance of Appeal from
                Petitioners       : the Order of the Commonwealth Court
                                  :
                                  :
          v.                      :
                                  :
                                  :
PENNSYLVANIA LIQUOR CONTROL       :
BOARD,                            :
                                  :
                Respondent        :
                                  :
ACME MARKETS, INC.,               :
                                  :
                Intervenor        :

MALT BEVERAGE DISTRIBUTORS        : No. 850 MAL 2015
ASSOCIATION,                      :
                                  :
                Petitioner        : Petition for Allowance of Appeal from
                                  : the Order of the Commonwealth Court
                                  :
          v.                      :
                                  :
                                  :
PENNSYLVANIA LIQUOR CONTROL       :
BOARD,                            :
                                  :
                Respondent        :
                                  :
WEIS MARKETS, INC.,               :
                                  :
                Intervenor        :

MALT BEVERAGE DISTRIBUTORS        : No. 830 MAL 2015
ASSOCIATION,                      :
                                  :
                Petitioner        : Petition for Allowance of Appeal from
                                  : the Order of the Commonwealth Court
                                   :
           v.                      :
                                   :
                                   :
PENNSYLVANIA LIQUOR CONTROL        :
BOARD,                             :
                                   :
                  Respondent       :
                                   :
NICK, CFM, LLC,                    :
                                   :
                  Intervenor       :

MECHANICSBURG DISTRIBUTING, INC.   : No. 849 MAL 2015
AND 6485 CARLISLE PIKE             :
ASSOCIATES, L.P.,                  :
                                   : Petition for Allowance of Appeal from
                  Petitioners      : the Order of the Commonwealth Court
                                   :
                                   :
           v.                      :
                                   :
                                   :
PENNSYLVANIA LIQUOR CONTROL        :
BOARD,                             :
                                   :
                  Respondent       :
                                   :
GIANT FOOD STORES, LLC,            :
                                   :
                  Intervenor       :

MALT BEVERAGE DISTRIBUTORS         : No. 851 MAL 2015
ASSOCIATION,                       :
                                   :
                  Petitioner       : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
                                   :
           v.                      :
                                   :
                                   :
PENNSYLVANIA LIQUOR CONTROL        :
BOARD,                             :
                                   :
                  Respondent       :
                                   :
WEIS MARKETS, INC.,           :
                              :
                Intervenor    :

MALT BEVERAGE DISTRIBUTORS    : No. 852 MAL 2015
ASSOCIATION AND DERR          :
ENTERPRISES, INC.,            :
                              : Petition for Allowance of Appeal from
                Petitioners   : the Order of the Commonwealth Court
                              :
                              :
          v.                  :
                              :
                              :
PENNSYLVANIA LIQUOR CONTROL   :
BOARD,                        :
                              :
                Respondent    :
                              :
WEIS MARKETS, INC.,           :
                              :
                Intervenor    :

DUFFER'S BEVERAGE, LLC,       : No. 853 MAL 2015
                              :
                Petitioner    :
                              : Petition for Allowance of Appeal from
                              : the Order of the Commonwealth Court
          v.                  :
                              :
                              :
PENNSYLVANIA LIQUOR CONTROL   :
BOARD,                        :
                              :
                Respondent    :
                              :
WEIS MARKETS, INC.,           :
                              :
                Intervenor    :

MALT BEVERAGE DISTRIBUTORS    : No. 854 MAL 2015
ASSOCIATION,                  :
                              :
                Petitioner    : Petition for Allowance of Appeal from
                              : the Order of the Commonwealth Court
                              :
                                    ORDER



PER CURIAM

     AND NOW, this 30th day of August 2016, the Petition for Allowance of Appeal is

DENIED.